Third District Court of Appeal
                                State of Florida

                            Opinion filed May 04, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1142
                    Lower Tribunal Nos. 08-12510 & 08-9862
                              ________________


                              Jason W. Wagner,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Lisa Walsh, Judge.

      Jason W. Wagner, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

      PER CURIAM.

      We affirm the revocation of the appellant’s probation, but remand to the trial

court for entry of a written order of revocation of probation which, consistent with
its oral pronouncement at the hearing, sets forth the conditions of probation that

appellant violated. See Brown v. State, 127 So. 3d 831 (Fla. 3d DCA 2013).




                                        2